Order affirmed with costs. Memorandum: Supreme Court properly denied plaintiff’s motion for summary judgment seeking a declaration that it is not required to defend and indemnify its insured in the underlying personal injury action. Plaintiff urges that, as a matter of law, the incident resulted from the use or maintenance of a motorized vehicle and thus is within the policy exclusions. We disagree. A jury could find that the proximate cause of the fire was the negligent placement of a wood stove near a volatile substance or the act of Charles Bailey in throwing his gasoline-soaked jacket to the floor of the garage.
All concur, except Pine and Davis, JJ., who dissent and vote to reverse in the following Memorandum.